COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00541-CR


Adam Jason Van Cleave                     §    From County Criminal Court No. 3

                                          §    of Tarrant County (1255238)

v.                                        §    October 24, 2013

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                  JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the order of the

trial court is affirmed.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel